Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 39-40, 94, 99, 116-119 and 132 are pending in this application.

Response to Amendment
2.	Applicant’s amendment filed 05/09/2022 in response to the previous Office Action (03/04/2022) is acknowledged.  Rejection of claims 1, 39-40 and 94 under 35 U.S.C. 112(b) (items 6a-6b) has been obviated.  The nonstatutory double patenting rejection is maintained but modified.  
  
Election/Restrictions
3.	Applicant’s election of Group I and a species (YKL-05-70) in the reply filed on 02/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image1.png
    208
    305
    media_image1.png
    Greyscale

Claims 1, 39-40, 94 and 132 read on the elected species.  The examiner searched the elected species and it is free from prior art, thus, the search was expanded to cover full scope of the elected invention of Group I.  
To expedite prosecution after rejoinder, the examiner recommends that applicants amend the method claims according to the parent case 16/315,438.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 39-40, 94 and 132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,954,242. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claims 1-33 of U.S. Patent No. 10,954,242.  The only difference between the instant claims and claims 1-33 of U.S. Patent No. 10,954,242 is in the definition of RA, see Formula (I) of instant claim 1 below. 

    PNG
    media_image2.png
    423
    621
    media_image2.png
    Greyscale
 

In patent ‘242 as shown below, RJ in Formula (II) of claim 1 (equivalent to RA in Formula (I) of instant claim 1) is defined as substituted or unsubstituted carbocyclyl.

    PNG
    media_image3.png
    255
    282
    media_image3.png
    Greyscale

Note that this case is a continuation of parent case 16/315,438 (now pat 10,954,242) and the claimed compounds of Formula (I) are disclosed in the specification of said parent case. The claimed compounds of Formula (I) of the instant claim 1 was part of the elected Group I in the parent case (see below).  

    PNG
    media_image4.png
    136
    662
    media_image4.png
    Greyscale

Since the specification of the parent case discloses the claimed compounds of Formula (I) and the claimed compounds of Formula (I) were not restricted out from the parent case, the nonstatutory double patenting rejection is proper. Note that this is a standard nonstatutory double patenting rejection for any continuation case. If applicants have to file a divisional application for the groups that were restricted in the parent case, then the nonstatutory double patenting rejection would be improper.  Here the situation is different since this is a continuation case.  In order to overcome this rejection, the examiner recommends that applicants file a terminal disclaimer.

					 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



May 12, 2022